Citation Nr: 0715828	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  05-33 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Boston, Massachusetts.  The veteran testified 
before the undersigned Veterans Law Judge at a hearing in 
June 2006.  A transcript of that hearing is associated with 
the claims folder.

The Board observes that the veteran submitted evidence 
following certification of this appeal, including a written 
statement, a letter noting the dates of his various medical 
appointments between January and May 2006, and a copy of a 
September 1999 treatment report from Dr. Perez.  This 
evidence was submitted without a waiver of review by the 
agency of original jurisdiction (AOJ).  Under the 
circumstances, the Board concludes that a remand is not 
required.  In this regard, the Board observes that the 
September 1999 treatment report is already of record and was 
considered by the AOJ in its adjudication of the veteran's 
claim.  Additionally, the information provided in the 
veteran's written statement is duplicative of prior 
statements.  With respect to the appointments listed by the 
veteran, the Board addressed the need to obtain any treatment 
records associated with these appointments at his June 2006 
hearing as discussed further below.  Finally, the Board 
observes that none of the non-duplicative evidence is 
material to the bases for its decision.  Therefore, this 
evidence is not "pertinent" as defined at 38 C.F.R. § 
20.1304(c) (2006), and a remand for AOJ consideration is not 
required.

The veteran and his representative indicated at the June 2006 
Board hearing that the veteran was entitled to service 
connection for diabetic neuropathy, renal dysfunction under 
38 C.F.R. § 4.115(a) (2006), and erectile dysfunction, all as 
secondary to type II diabetes mellitus.  Because none of 
these issues has been adjudicated by the RO, the Board refers 
them to the RO for initial consideration.



FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran's hypertension was caused or 
aggravated by his service-connected type II diabetes 
mellitus.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of 
service-connected type II diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After review of the claims folder, the Board finds that the 
veteran has been provided appropriate notice in accordance 
with the VCAA.  In this regard, a February 2005 letter 
informed him of the information and evidence necessary to 
warrant entitlement to the benefit sought.  This letter also 
advised him of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the February 2005 letter expressly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  

The Board notes that the February 2005 letter was sent to the 
veteran after the September 2004 rating decision.  However, 
to the extent that the notice was not given prior to the 
initial adjudication of the claims in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice provided to the veteran in February 2005 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and a statement of the case was 
provided to the veteran in May 2005.  See Pelegrini II, 
supra; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) (a statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision holding that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are private treatment records from the Lahey 
Clinic.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Board notes that he was 
afforded a VA examination in conjunction with his claim on 
appeal.

The veteran testified at his June 2006 Board hearing that he 
had been treated at the Lahey Clinic since records from this 
facility had been obtained by the RO.  However, he also 
testified that there had been no recent conversations with 
his physicians regarding the cause of his hypertension.  
Thus, these records were considered likely duplicative of the 
evidence of record and therefore not relevant to his claim on 
appeal.  Despite this determination, the Board observes that 
the record was left open for sixty days to give the veteran 
an opportunity to submit any additional evidence, including 
medical records, he felt pertinent to his claim.  No 
additional records were received.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that his current hypertension is the 
result of his service-connected type II diabetes mellitus.  
For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

The veteran testified that he was diagnosed with type II 
diabetes mellitus in 1996 and hypertension approximately 
three years later.  Although there is no objective medical 
evidence of record to confirm when he was initially diagnosed 
with diabetes mellitus and hypertension, the Board accepts 
the veteran's testimony and will assume that hypertension was 
diagnosed after diabetes mellitus.  However, this alone is 
not sufficient to show a relationship.  Rather, to warrant 
service connection there must be competent evidence which 
indicates that diabetes mellitus caused or aggravated  the 
veteran's current hypertension.

The veteran submitted a September 1999 treatment report from 
Dr. Perez in support of his claim.  He asserts that this 
report, in addition to the other evidence of record, 
demonstrates that his hypertension is the result of his 
service-connected diabetes mellitus.  However, after review 
of all the evidence of record, including the September 1999 
treatment report and the veteran's testimony at the June 2006 
Board hearing, the Board concludes that the competent 
evidence of record does not show a relationship between his 
hypertension and diabetes mellitus.

The September 1999 treatment report from Dr. Perez indicates 
that the veteran has diabetes mellitus, controlled by 
medication, and untreated hypertension.  Dr. Perez 
recommended that the veteran begin taking medication to 
control his hypertension because persistent hypertension is 
associated with significant cardiovascular mortality in 
people with diabetes mellitus.  Dr. Perez also indicated his 
concern that the veteran's diabetes mellitus and hypertension 
were causing renal damage.  

The Board observes that none of Dr. Perez's statements 
indicate a relationship between his diabetes mellitus and 
hypertension.  Rather, this report states that the 
combination of the veteran's two disorders may be causing 
renal problems, and also that this combination puts him at 
risk for cardiovascular mortality.

Also of record is a March 2002 treatment report from Dr. 
Perez indicating that the veteran has been diagnosed with 
type II diabetes mellitus, erectile dysfunction "most likely 
due to diabetes," idiopathic central hypogonadism, 
hypertension, and hyperlipidemia.  Significantly, Dr. Perez 
noted that the veteran's erectile dysfunction was most likely 
due to diabetes mellitus, yet makes no similar comment 
regarding hypertension.  Since no such indication was made 
concerning hypertension, the Board finds that this evidence 
does not support the veteran's claim that his hypertension is 
due to diabetes mellitus.

The Board observes, however, that the veteran was evaluated 
in August 2004, and that a September 2004 addendum to the VA 
examination report provides a medical opinion that the 
veteran's current hypertension is not as likely as not 
related to his service-connected diabetes mellitus.  In 
making his determination, the examiner noted that the 
veteran's renal function test was within normal limits, and 
thus, there was "less than a 50-50 chance" that the 
veteran's hypertension was related to diabetes mellitus.  The 
examiner's conclusion was drawn after a thorough interview 
and examination of the veteran and the report offers a 
reasonable rationale for the offered medical opinion.  Thus, 
it will be afforded considerable probative weight as an 
expert medical opinion specifically addressing the issue of 
nexus between the veteran's hypertension and diabetes 
mellitus.

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current hypertension is 
related to his service-connected type II diabetes mellitus.  
Unfortunately, as a layperson, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

The Board has also considered whether the veteran is entitled 
to service connection for hypertension under 38 C.F.R. 
§ 3.303 (2006).  Under this regulation, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, (West 2002); 38 C.F.R. § 3.303(a).  The Board 
concludes that service connection is not warranted under 
38 C.F.R. § 3.303 because there is no evidence in the 
veteran's service medical records that his hypertension began 
in service, nor is there is any competent evidence or medical 
opinion linking his hypertension to service.  

The competent evidence of record shows that the veteran has 
been diagnosed with hypertension in addition to his service-
connected diabetes mellitus.  There is no favorable medical 
opinion, however, that this hypertension was caused or 
aggravated by diabetes mellitus.  Rather, the record contains 
a negative nexus opinion from the August 2004 VA examiner, 
various medical records showing treatment for hypertension 
and diabetes mellitus, and two treatment reports from Dr. 
Perez discussing the veteran's health, including additional 
risks and complications due to both disorders.

With consideration of the probative VA examiner's report and 
the absence of any medical opinion suggesting a relationship 
between hypertension and diabetes mellitus or military 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for hypertension.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension as 
secondary to type II diabetes mellitus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


